Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Grierson et al. (WO 2015/164956 A1, IDS) in view of Rajbhandari et al. (“HBV/HIV coinfection is associated with poorer outcomes in hospitalized patients with HBV or HIV,” J. Viral Hepatitis, 2016, Vol. 23, pp 820-829).
Grierson et al. teach benzisothiazole derivative compounds, pharmaceutical composition comprising the same and method of using the same for treating HIV infection. Compound C8 
    PNG
    media_image1.png
    87
    130
    media_image1.png
    Greyscale
has been particularly disclosed and tested for its anti-HIV activity and the ability of inhibiting SRSF10 activity. See, particularly, the abstract, pages 13-14, table 1, pages 52-57, examples 4-6 at page 69-72, and Figures 8-10. The compounds may be in its free form or pharmaceutical acceptable salt and, with pharmaceutical excipients, be formulated into conventional pharmaceutical dosage forms, such as tablet or capsule. See, particularly, pages 43-44. 
Grierson et al. do not teach expressly an example of pharmaceutical composition comprising C8, and method of using the same for treating a patient infected with HBV. Grierson et al also do not teach expressly testing a plurality of compounds for the ability of inhibiting SRSF10 activity and positively select those compounds capable of inhibiting SRSF10 activity.
However,  Rajbhandari et al. teach that HBV/HIV coinfection was associated with higher mortality compared to HBV monoinfection, and HBV/HIV coinfection is a risk factor for in-hospital  mortality. Further, overall healthcare utilization from HBV/HIV coinfection is also higher than for either infection alone. See, the Summary at page 820.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make a pharmaceutical composition comprising C8, and to use the same for treating hospitalized HBV patients coinfected with HIV.
A person of ordinary skill in the art would have been motivated to make a pharmaceutical composition comprising C8, and to use the same for treating hospitalized HBV patients coinfected with HIV because C8 is the compounds tested and identified as the preferred compound by Grierson et al. and because HBV patients coinfected with HIV are particularly in need of anti-HIV treatment
As to the limitation of “treating hepatitis B virus infection in a subject in need thereof” and “therapeutically effective amount of an inhibitor of SRSF10 activity to treat said HBV infection” recited in claim 1, note, the intended function of claimed method, other  than defines the patients population to those who infected with HBV, does not add other material limitation to the claims. It merely define another function or benefit of the method. The instant claims are directed to effecting a biochemical/biological functions with an old and well known compounds. The argument that such claims are not  directed to the old and well known ultimate utility (treating HIV patients) for the compounds, e.g., compound C8, are not probative. It is well settled patent law that mode of action elucidation does not impart patentable moment to otherwise old and obvious subject matter. Applicant’s attention is directed to In re Swinehart, (169 USPQ 226 at 229) where the Court of Customs and Patent Appeals stated “is elementary that the mere recitation of a newly discovered function or property, inherently possessed by thing in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.” In the instant invention, the claims are directed to the ultimate utility set forth in the prior art, albeit distanced by various biochemical/biological function. The ultimate utility for the claimed compounds is old and well known rendering the claimed subject matter obvious to the skilled artisan. Further, It would have been reasonably to expected that the effective amounts of the benzisothiazole compounds inhibiting SRSF10, thus, treating HIV infection, would be similarly effect in inhibiting SRSF 10 activity and treating HBV as herein required. It is applicants’ burden to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. It would follow therefore that the instant claims are properly rejected under 35 USC 103. 
Regarding claim 7, it would have been obvious to one of ordinary skill in the art to test a plurality of compounds for the ability of inhibiting SRSF10 activity and positively select those compounds capable of inhibiting SRSF10 activity because those compounds are expected to be active against HIV. As to the intended use of selected compounds, note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In instant case the pharmaceutical composition of C8 as disclosed Grierson et al. is fully capable of the intended use herein recited. 
Response to the Arguments
Applicants’ amendment and remarks submitted September 22, 2022 have been fully considered, but found unpersuasive.
Applicants contend that the claims, as amended, requiring “Therapeutically effective amount to treat said HBV infection”, would have not been obvious as both Grierson and Rajbhandari  are silent regarding the use of  a SRSF10 inhibitor to treat HBV, nor the effective amounts for such purpose. The arguments  are not probative. Particularly, in treating HIV/HBV co-infected patients, if the amount of C8 is sufficient for inhibiting SRSF10, it would have the effect of claimed benefit, treating HBV. It is applicants’ burden to prove that the effective amounts employed for treating HIV/HVB co-infected patients would not meet the limitation of effective amounts herein. 
In response to applicant's argument that the cited references do not teach the treatment of HBV, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, "In determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103.") See KSR Int'l Co. v. Teleflexlnc., 127 S. Ct. 1727, 1741, 82 USPQ2d 1385, 1397 (2007).
Subject matter of claim 12 is allowable as the prior art as a whole do not teach or suggest  the employment of the particular benzisothiazole compounds herein for treating HBV infected patients who not infected with HIV.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627